Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 
Patent 8,898,862 (McGrath) in further view of US 2012/0200207 A1 (Atkins).
With respect to claim 17, McGrath shows a food protection system (“sneeze guard” col.3 lines 60-63) comprising: a shield panel (Fig.1, not labeled) configured to obstruct access to the at least one of food products or beverages; a frame (100, Fig.2) coupled to the food station and supporting the shield panel; and a first hinge assembly (60, 102) and a second hinge assembly (30) each pivotally coupling the shield panel to the frame, the first hinge assembly comprising: a first hinge member (60) coupled to one of the frame and the shield panel, the first hinge member including a first spline feature (76, Fig.4); a second hinge member (30) coupled to the other of the frame and the shield panel and rotatably coupled to the first hinge member (60) about an axis; and a coupler (22) including a second spline feature (22) wherein the coupler is selectively repositionable along the axis between (a) a first axial position (Fig.5) in which the first spline feature  (76) engages the second spline feature (22) to prevent rotation of the coupler relative to the first hinge member (60) about the axis and (b) a second axial position (Fig.6) offset from the first axial position along the axis in which the first spline feature (76) is disengaged from the second spline feature (22) and the coupler is free to rotate relative to the first hinge member (60) about the axis in at least one rotational direction.
With respect to claim 17, MCGrath doesn’t show a food station. Atkins shows a food station (103, Fig.1, “salad bar”, section 0032) configured to contain at least one food products and frame (201, 102) coupled to the food station (103, Fig.1, Fig.2). It would have been obvious to one having ordinary skill in the art to use the device of McGrath at a food station with food products, such as taught by Atkins, in order to protect and guard the food from falling debris and incidental contact.
With respect to claim 18, the combination shows (McGrath) comprising a button (smooth part of 14) coupled to the coupler and configured to be pressed by a user to move the coupler from the first position (Fig.5) to the second position (Fig.6).
With respect to claim 19, McGrath shows a food protection system (“sneeze guard”), comprising: a shield panel (Fig.1, not labeled) configured to obstruct access to the at least one of food products or beverages; a frame (100) coupled to the food station and supporting the shield panel; and a hinge assembly (102, 30, 60) coupling the shield panel to the frame such that the shield panel is configured to be selectively raised relative to the food station, the hinge assembly comprising: a first hinge member (102, Fig.2) coupled to one of the frame and the shield panel (Fig.1); a second hinge member (30, Fig.1) coupled to the other of the frame (100) and the shield panel; a coupling ring (60, Fig.4) coupled to the first hinge member (102) and defining an aperture (Fig.4); a post (14, Fig.4) coupled to the second hinge member (30), extending along a post axis, and received by the aperture of the coupling ring; and a plurality of clutch members (22, 76) extending between the post and the coupling ring, wherein the coupling ring (60) is free to rotate relative to the post (14) about the post axis in a first rotational direction corresponding to raising the shield panel (when 14 is pressed in, Fig.6, Fig.7), and wherein the clutch members are configured to engage the post and the coupling ring to inhibit rotation of the coupling ring relative to the post in a second rotational direction corresponding to lowering the shield panel (fig.5).
With respect to claim 19, MCGrath doesn’t show a food station. Atkins shows a food station (103, Fig.1, “salad bar”, section 0032) configured to contain at least one food products and frame (201, 102) coupled to the food station (103, Fig.1, Fig.2). It would have been obvious to one having ordinary skill in the art to use the device of McGrath at a food station with food products, such as taught by Atkins, in order to protect and guard the food from falling debris and incidental contact.
3.	Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,399,882 B1 (McGrath ‘882) in further view of US 2012/0200207 A1 (Atkins).
With respect to claim 17, McGrath ‘882 shows a food protection system, comprising: a shield panel (200) configured to obstruct access to the at least one of food products or beverages (“sneeze guard” Col.4 line 19-20); a frame (30, 20) coupled to the food station and supporting the shield panel (200, Fig.1); and a first hinge assembly (160) and a second hinge assembly (130) each pivotally coupling the shield panel to the frame, the first hinge assembly comprising: a first hinge member (160) coupled to one of the frame and the shield panel, the first hinge member including a first spline feature (Fig.6); a second hinge member (130) coupled to the other of the frame and the shield panel and rotatably coupled to the first hinge member (160) about an axis; and a coupler (ridges of 114) including a second spline feature wherein the coupler is selectively repositionable along the axis between (a) a first axial position (button pushed out) in which the first spline feature engages the second spline feature (works the same way as US Patent 8,898,862, Col.5 lines 1-5) to prevent rotation of the coupler relative to the first hinge member (160) about the axis and (b) a second axial position (button pushed in) offset from the first axial position along the axis in which the first spline feature is disengaged from the second spline feature and the coupler (114) is free to rotate relative to the first hinge member (160) about the axis in at least one rotational direction.
With respect to claim 17, MCGrath ‘882 doesn’t show a food station. Atkins shows a food station (103, Fig.1, “salad bar”, section 0032) configured to contain at least one food products and frame (201, 102) coupled to the food station (103, Fig.1, Fig.2). It would have been obvious to one having ordinary skill in the art to use the device of McGrath at a food station with food products, such as taught by Atkins, in order to protect and guard the food from falling debris and incidental contact.
With respect to claim 18, the combination (McGrath ‘882) shows a button (smooth part of 114) coupled to the coupler and configured to be pressed by a user to move the coupler from the first position to the second position .
With respect to claim 19, McGrath ‘882 shows a food protection system, comprising: a shield panel (200, Fig.4) configured to obstruct access to the at least one of food products or beverages; a frame (middle 30, 20) coupled to the food station and supporting the shield panel (200, Fig.4); and a hinge assembly (upper 30, 40, 112) coupling the shield panel to the frame such that the shield panel is configured to be selectively raised relative to the food station, the hinge assembly comprising: a first hinge member (upper 30) coupled to one of the frame (lower 30 and 20) and the shield panel; a second hinge member (130, Fig.6, Fig.7) coupled to the other of the frame and the shield panel (via 40); a coupling ring (160, Fig.6) coupled to the first hinge member (30) and defining an aperture (Fig.6); a post (114, Fig.6) coupled to the second hinge member (130), extending along a post axis, and received by the aperture of the coupling ring; and a plurality of clutch members (ridges on 114 and 160) extending between the post and the coupling ring, wherein the coupling ring is free to rotate relative to the post about the post axis in a first rotational direction corresponding to raising the shield panel (when 114 is pressed in), and wherein the clutch members are configured to engage the post and the coupling ring to inhibit rotation of the coupling ring relative to the post in a second rotational direction corresponding to lowering the shield panel.
With respect to claim 19, McGrath ‘882 doesn’t show a food station. Atkins shows a food station (103, Fig.1, “salad bar”, section 0032) configured to contain at least one food products and frame (201, 102) coupled to the food station (103, Fig.1, Fig.2). It would have been obvious to one having ordinary skill in the art to use the device of McGrath at a food station with food products, such as taught by Atkins, in order to protect and guard the food from falling debris and incidental contact.

Allowable Subject Matter
4. 	Claims 1-16 are allowed.
5.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637